DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-9 and 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2016/0381427), hereinafter referred to as Taylor, in view of Hamano (US 2011/0279311), hereinafter referred to as Hamano.

7.	Regarding claim 1, Taylor discloses method and system for utilizing curated internet-based multimedia content as a television broadcast, the method and system comprising:  receiving from an Owner User an Owner Snippet, configured to be transmitted from a client device (fig. 1, paragraphs 15-16 wherein the player interface may include various player controls that may allow a viewer to jump to an earlier point in the live video stream); 
saving the received Owner Snippet in a category as a Snippet in a Snippet Library (fig. 2, paragraphs 36-37 wherein data stored in data store can include video segments or segment metadata); 
receiving a request for the Snippet from at least one other client device (fig. 3, paragraphs 52-53 wherein user can receive or make request for content from other client devices or video sources); 
providing the Snippet to the at least one other client device (fig. 2-3, paragraph 30 wherein video source supplies video feed content to client devices); 
receiving at least one vote, configured to be transmitted by the at least one other client device, pertaining to the Snippet (fig. 1-3, paragraph 46 wherein client device can render vote in regards to selected content item); 
determining a Tally for the Snippet using a number of votes, pertaining to the Snippet, received from the at least other client device (fig. 1, paragraphs 24-25 wherein polling information regarding consumed content may be displayed to present the results of a poll in real-time); 
utilizing the Tally to assign the Snippet a Rank; analyzing the Rank of the Snippet (fig. 1, paragraph 25 wherein polling information is used to rank top five video streams or shows accessed by client devices); 
and categorizing the Snippet based on the Rank to a Trending Category as a Trending Snippet in the Snippet Library (fig. 2, paragraphs 36-37 wherein data stored in data store can include video segments or segment metadata or categories).
However Taylor is silent in regards to disclosing providing to a television broadcast network the Trending Snippet in the Trending Category; receiving a broadcast schedule from the television broadcast network pertaining to a television broadcast by the television broadcast network of the Trending Snippet; and providing the broadcast schedule, for the Trending Snippet, to the at least one other client device 
Hamano discloses providing to a television broadcast network the Trending Snippet in the Trending Category (fig. 4-7, paragraphs 59-60 wherein the headend receives data regarding consumed content by client devices); 
receiving a broadcast schedule from the television broadcast network pertaining to a television broadcast by the television broadcast network of the Trending Snippet (fig. 8-10, paragraphs 60-62 wherein program schedule data and other guidance data may be provided to user equipment based on determined popularity);
and providing the broadcast schedule, for the Trending Snippet, to the at least one other client device (fig. 8-10, paragraphs 60-62 wherein program schedule data and other guidance data may be provided to user equipment based on determined popularity).  Hamano (paragraph 25) provides motivation to combine the references wherein media information such as media listings or links to media content, may be organized by time and channel in a grid, by popularity, by location, by time, by channel, by media type, by category, etc.  All of the elements are known.  Combining the references would yield the instant claims wherein user view clips of content and user equipment provided with program guide of content based on determined popularity of user consumed content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 4, Taylor discloses the method and system according to claim 1, wherein the Owner Snippet has a run-time of at least 10 seconds, at least 15 seconds, at least 20 seconds, at least 25 seconds, at least 30 seconds, at least 35 seconds, at least 40 seconds, and at least one minute (fig. 1-2, paragraph 31 wherein consumed segments of video content are of fixed length of 10 seconds).

9.	Regarding claim 6, Taylor discloses the method and system according to claim 1, further comprising a mobile application by which at least one of the Owner Snippet is received, the request for the Snippet is received, and the Snippet is provided to the at least one other client device (fig. 1-2, paragraphs 18 and 33 wherein segments of live video stream are provides to client devices).

10.	Regarding claim 7, Taylor discloses the method and system according to claim 6, wherein the vote is received through the mobile application (fig. 1-2, paragraphs 34 and 46 wherein vote by user is cast on mobile device application).

11.	Regarding claim 8, Taylor discloses the method and system according to claim 7, wherein the mobile application provides one or more Broadcast Reminders (fig. 1, paragraph 25 wherein polling information is used to rank top five video streams or shows accessed by client devices).

12.	Regarding claim 9, Taylor discloses the method and system according to claim 1, wherein the broadcast schedule is a modified broadcast schedule that provides network broadcast information for a specific Trending Snippet (fig. 1, paragraphs 24-25 wherein polling information regarding consumed content may be displayed to present the results of a poll in real-time).

13.	Regarding claim 11, Taylor discloses the method and system according to claim 1, further comprising sending a push notification to the Owner User pertaining to the Snippet (fig. 1-2, paragraph 46 wherein information regarding featured item is pushed to client device consuming content).

14.	Regarding claim 12, Taylor discloses a computer-implemented method embodied on one or more computer readable medium comprising instructions executable by a processor, the computer implemented method comprising instructions for: receiving a request from at least one client device for a Snippet in a Snippet Library (fig. 3, paragraphs 52-53 wherein user can receive or make request for content from other client devices or video sources); 
providing one or more snippets from the Snippet Library, to the at least one client device (fig. 2-3, paragraph 30 wherein video source supplies video feed content to client devices); 
receiving from the at least one client device a vote pertaining to the one or more snippets (fig. 1-3, paragraph 46 wherein client device can render vote in regards to selected content item); 
utilizing the vote to calculate a tally for the one or more snippets (fig. 1, paragraphs 24-25 wherein polling information regarding consumed content may be displayed to present the results of a poll in real-time);
and utilizing the tally to qualify the one or more snippets for inclusion in a Trending Category in the Snippet Library (fig. 1, paragraph 25 wherein polling information is used to rank top five video streams or shows accessed by client devices).
However Taylor is silent in regards to disclosing providing to a television broadcast network the one or more snippets in the Trending Category; receiving from the television broadcast network a broadcast schedule pertaining to a television broadcast by the broadcast network of the one or more snippets in the Trending Category; and providing at least a portion of the broadcast schedule to the at least one client device.
Hamano discloses providing to a television broadcast network the one or more snippets in the Trending Category (fig. 4-7, paragraphs 59-60 wherein the headend receives data regarding consumed content by client devices); 
receiving from the television broadcast network a broadcast schedule pertaining to a television broadcast by the broadcast network of the one or more snippets in the Trending Category (fig. 8-10, paragraphs 60-62 wherein program schedule data and other guidance data may be provided to user equipment based on determined popularity); 
and providing at least a portion of the broadcast schedule to the at least one client device (fig. 8-10, paragraphs 60-62 wherein program schedule data and other guidance data may be provided to user equipment based on determined popularity).  Hamano (paragraph 25) provides motivation to combine the references wherein media information such as media listings or links to media content, may be organized by time and channel in a grid, by popularity, by location, by time, by channel, by media type, by category, etc.  All of the elements are known.  Combining the references would yield the instant claims wherein user view clips of content and user equipment provided with program guide of content based on determined popularity of user consumed content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15.	Regarding claim 13, Taylor discloses the computer-implemented method according to claim 23, wherein the one or more snippets is provided to the at least one client device through the mobile application (fig. 1-2, paragraphs 34 and 46 wherein vote by user is cast on mobile device application).

16.	Regarding claim 14, Taylor discloses the computer-implemented method according to claim 13, the vote pertaining to the one or more snippets is received through the mobile application (fig. 1-2, paragraphs 34 and 46 wherein vote by user is cast on mobile device application).

17.	Regarding claim 15, Hamano discloses the computer-implemented method according to claim 14, wherein the at least a portion of the broadcast schedule is provided to the at least one client device through the mobile application (fig. 8-10, paragraphs 51 and 60-62 wherein program schedule data and other guidance data may be provided to user equipment based on determined popularity).

18.	Regarding claim 16, Hamano discloses the computer-implemented method according to claim 12, wherein the at least a portion of the broadcast schedule is a Modified Broadcast Schedule (fig. 8-10, paragraph 30 wherein non-linear programming may include content from different media sources including on-demand media content).

19.	Regarding claim 17, Taylor discloses the computer-implemented method according to claim 12, further comprising providing to the at least one client device one or more Broadcast reminders (fig. 1, paragraph 25 wherein polling information is used to rank top five video streams or shows accessed by client devices).

20.	Regarding claim 18, Taylor discloses the computer-implemented method according to claim 12, further comprising receiving from an Owner User one or more Owner Snippets, saving the one or more Owner Snippets in the Snippet Library as one or more Snippets associated with at least one category (fig. 2, paragraphs 36-37 wherein data stored in data store can include video segments or segment metadata), 
receiving a category selection from the at least one client device (fig. 2, paragraphs 36-37 wherein data stored in data store can include video segments or segment metadata or categories), 
and providing the at least one client device the one or more Snippets associated with the selected category (fig. 2-3, paragraph 30 wherein video source supplies video feed content to client devices).

21.	Regarding claim 19, Taylor discloses the computer-implemented method according to claim 18, further comprising transmitting a push notification to the Owner User when at least one of the one or more Snippets is viewed, the one or more Snippets receives a vote, the one or more Snippets changes rank, and the one or more Snippet qualifies for the Trending Category (fig. 1, paragraph 25 wherein polling information is used to rank top five video streams or shows accessed by client devices).

22.	Regarding claim 20, Taylor discloses the computer-implemented method according to claim 19, further comprising an Add Details Interface Screen by which an Owner User includes Snippet Identifying information that is included with the Snippet in the Snippet Library (fig. 8-10, paragraph 93 wherein additional information relating to displayed content is displayed in overlay with content or display region).

23.	Regarding claim 21, Taylor discloses the computer-implemented method according to claim 20, wherein Snippet identifying information includes at least one of a title, a category in the Snippet Library, one or more Snippet tags, and a narrative description (fig. 8-10, paragraph 95 wherein content title of highest ranked content is displayed for user selection and notification).

24.	Regarding claim 22, Taylor discloses the method and system according to claim 11, wherein a push notification is sent when at least one of the Snippet is requested, the Snippet receives a vote, the Snippet changes Rank, and the Snippet is categorized in the Trending Category (fig. 2, paragraphs 36-37 wherein data stored in data store can include video segments or segment metadata or categories).

25.	Regarding claim 23, Taylor discloses the computer-implemented method according to claim 20, further comprising a mobile application utilized by at least one of the Owner User and the at least one client device (fig. 1-2, paragraphs 34 and 46 wherein vote by user is cast on mobile device application).

Conclusion
26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424